Citation Nr: 1218691	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-47 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within one year of separation from service; the Veteran's current hearing loss is not attributable to military service.  

2.  The Veteran does not have tinnitus that is attributable to his military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a March 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the March 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2009 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the March 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal. The Veteran's service treatment records have been associated with the claims file.  He has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  

The Veteran also underwent VA examination concerning his claims for hearing loss and tinnitus in April 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on audiological examination as well as consideration of the medical records in the claims file and the Veteran's history.  The opinion addresses all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims for hearing loss and tinnitus has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  If an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from qualifying service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.

Service connection may be established if a claimant can demonstrate (1) that a condition was "noted" during service, (2) there is evidence of post-service continuity of the same symptomatology, and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Here, the Veteran contends that he experiences hearing loss and tinnitus that are attributable to noise exposure while serving on active duty.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hearing loss or tinnitus.  

The Veteran has stated on multiple occasions that he was exposed to extreme noise levels while fulfilling his military duties in service.  In his February 2009 claim, the Veteran indicated that he served as a medic and was assigned to a mechanized infantry unit during his period of service.  The Veteran further contended that he had exposure to hazardous levels of noise while performing his duties in service, and was not provided with proper hearing protection during this time.  In his March 2009 statement, the Veteran indicated that he worked as a combat medic in the military and had exposure to military combat noise exposure.  In both statements, the Veteran asserted that he has been experiencing difficulty hearing and tinnitus since serving in the military.  

The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The Veteran's DD Form 214 reflects that he served on active duty from February 1973 to September 1974 and that his military occupational specialty (MOS) was that of Medical Corpsman.  The DD form 214 further reflects that the Veteran did not have any foreign and/or sea service.  

Relevant medical evidence consists of the Veteran's service treatment records as well as the report of a VA audiological examination conducted in April 2009.  
Turning to the Veteran's service treatment records, the Board notes that on the January 1973 examination conducted pursuant to his enlistment in the United States Army, the clinical evaluation of the Veteran's ears, nose and throat was shown to be normal, and Veteran did not indicate that he had or had had any hearing loss or ear, nose, or throat trouble.  In addition, the Veteran had a hearing loss profile of 'H1' at the time of his examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On the entrance audiological evaluation pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
15
LEFT
15
20
10
15
20

The remainder of the Veteran's service treatment records is clear for any complaints of, or treatment for hearing problems.  At a July 1974 separation examination, the Veteran denied a history of hearing loss or ear, nose, or throat trouble in his medical history report.  In addition, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  On the audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
30
10
5
5
15

The Board acknowledges that the audiometric test results do reflect a slight level of hearing loss in the Veteran's left ear at the 500 frequency range.  However, besides this particular finding, the test results reflect an improvement in the Veteran's hearing acuity in his remaining right and left auditory thresholds.  In addition, as previously noted above, on this July 1974 separation report of medical history form, when asked directly if he experienced any hearing loss, the Veteran answered "no."  Of particular significance is the fact that this in-service audiological evaluation did not reflect a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2011).  

In addition to the findings of improved hearing acuity upon separation, the Board notes that the Veteran did not seek treatment for hearing loss or tinnitus until many decades after his separation from service.  The first post-service evidence relevant to this claim is his February 2009 application seeking service connection for hearing loss and tinnitus.  Therefore, the Board finds that hearing loss did not manifest in service or within one year thereafter.  Because it did not manifest within one year from separation from service, the Board finds that presumptive service connection for sensorineural hearing loss is not warranted in this particular case.  See 38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran's post-service medical records show that he does have a current hearing loss by VA standards.  In this regard, the Veteran underwent a VA audiological examination in April 2009.  During this examination, the Veteran reported a minimal history of unprotected exposure to hazardous levels of noise while serving as a medic in service.  According to the Veteran, while he is able to hear, he experiences difficulty understanding what is being said in the presence of noise as well as within groups of people.  The Veteran also reported minimal occupational noise exposure while working as a truck dockhand after service.  With respect to his tinnitus, the Veteran reported that he experiences two to four episodes of "moderate, bilateral, periodic tonal tinnitus" per day, each episode lasting twenty seconds in duration.  The Veteran further stated that his tinnitus does not cause any difficulties currently.  On the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 
	



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
35
50
LEFT
25
25
25
50
60

Speech audiometry revealed speech recognition ability of 94 percent in both the right ear and left ear.  

Based on his review of the claims file, as well as his discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with bilateral high-frequency sensorineural hearing loss and tinnitus, and concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were a result of his military service.  The examiner explained that the Veteran's service records "revealed hearing tests showing that he entered the military with hearing within normal limits and separated with hearing within normal limits."  According to the examiner, this "clearly indicates that his hearing loss did not occur while in the military and that it is less likely than not [that] his hearing loss is service connected.  The examiner further noted that the Veteran did not associate his tinnitus with the military, that his tinnitus "is considered not beyond normally occurring tinnitus", and that the record revealed several medical consultations but was clear for any noted complaints of tinnitus.  The examiner ultimately concluded that it was less likely than not that his tinnitus is service connected.  

In the May 2009 notice of disagreement (NOD), the Veteran countered the April 2009 VA examiner's statement indicating that the Veteran did not associate his tinnitus with his military service.  According to the Veteran, he informed the examiner that he was "not sure if [his tinnitus] was due to [his] military duties in combat in Vietnam."  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and tinnitus.  The Board concedes that the VA examination confirms that the Veteran currently suffers from hearing loss and tinnitus.  However, the Board concludes that the greater weight of the evidence is against the claims.  Here, even taking into account the Veteran's claims of exposure to acoustic trauma while in service, the VA examiner found no link between any current hearing loss or tinnitus and military service based on the record.  Noting that the evidence did not show any hearing loss at the Veteran's separation from active duty, or any complaints of tinnitus during the Veteran's period of active service, the VA examiner determined that it was less likely than not that the Veteran's current hearing loss or tinnitus was related to his military service.  

Furthermore, the Board finds persuasive the absence of medical evidence showing a nexus between the Veteran's service and current hearing loss or tinnitus.  In that connection, the Board notes that the medical opinion submitted by the VA examiner acknowledged the Veteran's complaints of in-service noise exposure and hearing loss and tinnitus that began in service, but nonetheless concluded that it was less likely than not that the Veteran's current hearing loss or tinnitus was in fact due to his reported exposure to acoustic trauma in service or otherwise related to service.  In so finding, the examiner looked to the Veteran's normal audiometric results at separation, as well as the remainder of his service treatment records, which were clear for any signs or complaints of, or treatment for hearing problems, in ultimately finding that any current hearing loss or tinnitus was not likely related to service.  This evidence is not contradicted by any other medical evidence of record; there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including his reported exposure to acoustic trauma, and his current hearing loss or tinnitus.  

Moreover, the Veteran was noted in his July 1974 separation examination report, to have normal hearing on audiological testing.  Tellingly, at that time, the Veteran specifically stated on his July 1974 medical history report that he was not experiencing any hearing loss or any type of ear abnormalities.  Consequently, based on the Veteran's own report of his hearing acuity, it cannot be concluded that he had symptoms of decreased hearing acuity that began in service and have continued without interruption to the present.  This in-service evidence contradicts the Veteran's version of events regarding the onset and continuity of symptomatology of his hearing loss.  Additionally, when considering the Veteran's contentions, the VA examiner nevertheless concluded that current hearing loss was less likely than not related to service.  Post-service information in the record refers to a diagnosis no earlier than April 2009, following the Veteran's claim for benefits.  All of this evidence leads to the conclusion that the Veteran's statements regarding in-service onset of hearing loss that has continued to the present time are not credible.  Indeed, it appears very unlikely that the Veteran would have noticed loss of acuity in service when test results showed that he in fact had normal hearing acuity at separation.  

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between current hearing loss and military service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  As noted above, the Board acknowledges that the Veteran has reported that he first experienced a loss of hearing acuity during service that has continued to the present.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's report of continuity of symptomatology of hearing loss is not supported by the other evidence, particularly the opinion of the April 2009 VA examiner who examined the Veteran, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the likely explanation.  His version of events is, as noted above, contradicted by the July 1974 separation examination report, which reflected normal hearing bilaterally.  

In so finding, the Board finds particularly persuasive the Veteran's negative response on his July 1974 report of medical history--specifically when he responded "No" when asked directly if he experienced any hearing loss or any type of ear abnormalities.  This information - provided contemporaneously with his time on active duty - directly contradicts the Veteran's later claim that he first experienced hearing loss during service and has had symptoms of the disability continuously since that time.  

Moreover, the Board finds that the Veteran's claim is not supported by the post-service medical records as discussed above.  In fact, the first post-service record evidencing the Veteran's complaints of tinnitus and hearing loss is his February 2009 claim, nearly thirty-five years after his separation.  In these circumstances, the Board finds that the length of time between the Veteran's separation from active duty in 1974 and first being diagnosed with bilateral hearing loss nearly thirty-five years later in April 2009 is evidence which weighs against continuity of symptomatology.  See Maxson v. West, 12 Vet.App.453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.)  In addition, the Veteran's assertions are inconsistent with the evidence of record, namely, the service treatment records which are clear for any evidence or sign of hearing loss or tinnitus.  The fact that the medical records do not provide subjective or objective evidence that supports the Veteran's more recent recollections of continuous symptomatology since service weighs against the claim. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage v. Gober, 10 Vet. App. 488 (1997),

Furthermore, the Veteran himself has offered disparate contentions as to how and when his hearing difficulties originated.  While he claimed to have experienced hearing loss and tinnitus since service in the February 2009 and March 2009 statements, the April 2009 VA examiner noted that the Veteran did not associate his tinnitus with service, and in his May 2009 NOD, the Veteran stated that he was unsure as to whether his tinnitus was related to his military service.  In addition, the Veteran's contention that he served as a combat medic in Vietnam further reduces his credibility, given that his personnel records show that he did not have any foreign and/or sea service during his period of active service.  See May 2009 NOD.  While the Veteran is competent to report symptoms of hearing problems since service, the Board does not find his recollections to be credible in view of his disparate and factually incorrect contentions, the contemporaneous medical records which refute his assertions, the absence of evidence supporting his contentions, and in light of the competent medical evidence of record.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The VA examiner's April 2009 medical opinions, which are based on the entire record, including the Veteran's own history, is that the Veteran's hearing loss and tinnitus are less likely than not related to military service.  Because the VA examiner's opinions are not controverted by any other medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for hearing loss and for tinnitus must be denied.  

Further, regarding the Veteran's tinnitus claim, because tinnitus cannot be objectively observed (except in rare instances), its presence is conceded.  However, as noted above, the probative medical evidence fails to show that the Veteran's current tinnitus is related to military service.  To the contrary, the April 2009 VA examiner acknowledged the Veteran's claim of noise exposure in service, and opined that it was less likely than not that the Veteran's current tinnitus is etiologically related to service.  This opinion is not contradicted by any medical evidence of record.  As there is no probative medical evidence establishing an etiological link between the Veteran's current tinnitus and his time in service, the service connection claim for tinnitus must be denied.  

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for hearing loss and tinnitus.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt provision does not apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for hearing loss and tinnitus is not warranted.


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


